    Case 3:13-cv-00257-JAM Document 307-4 Filed 10/11/18 Page 1 of 13




                          EXHIBIT D




.
   Case
   Case3:13-cv-00257-JAM
        3:13-cv-00257-JAM Document
                          Document298-16
                                   307-4 Filed
                                         Filed10/11/18
                                               07/27/18 Page
                                                        Page21of
                                                               of13
                                                                  12




                                                     NO :                                         pr   25 2006
                                                                                                  Apr. 25      03 0M P2
                                                                                                          205 03:06PM P2
FROM
FROM   SEIRS 2022
     : BARS  21322                               rnx
                                                 FfX NO.




                                                                   COURT
                                              çTFW IOWA
                                              c--THE IOWA DISTRICT
                                                          DISTRICT COURT
                                                                   COUNTY
                                                   POTTAWATTAIVIIE COUNTY
                                               FOR POTTAWATTAM1E
                                               FOR
                                      DIRECTIONS FOR EACH INDIVIDUAL  COMPANY
                                                          INDIVIDUAL, COMPANY,
                       ONE OF
              COMPLETE ONE     THESE DIRECTIONS
                            OF THESE             FOR EACH
              COMPLETE
              CORPORATION  ETC TO
              CORPORATION, ETC. TO BE
                                   BE SERVED
                                      SERVED.

                                                 DIRECTIONS
                                                 DIRECTIONS FOR SERVXC
                                                            FOR SERVICE


              TO              POITAWATTAMIE COUNTY SHERIFF
                              POTTAWATTAMIE COUNTY SHERIFF
              TO:
                              1400 Big Lake Road
                                             Road
                              1400 Big Lake

                              Council Bluffs, TA
                              Council Bluffs     51501
                                              IA 51501
                                                       Clerk at
                                                    or Clerk
                                             Agent or                  at
              SERVE           Manager any
                              Manager,   any Agent
              SERVE:
                                    Roebuck   and  Co
                                               and Co.
                              Sears Roebuck
                              Sears

                                    Madison Avenue
                              1751 Madison
                              1751            Avenue
                              Mall     the Bluffs
                                    of the
                              Mall of      Bluffs

                                               IA 51503
                                        Bluffs IA  51503
                              Council Bluffs,
                              Council



                                       NOTIFY
                               SERVICE NOTIFY:
              ON
              ON COMPLETION
                 COMPLETION OF
                            OF SERVICE
                                                                                 Iowa 51503-6504
                                 223 South Main Street,
                       Kocourek, 223          South                     Council Bluffs, Iowa 51503-6504
                                                      Main Street Council Bluffs
               John W. Kocourek
              John


                                                                            Servcc
                                                                         to Service:
                                       Information Relating
                                                                         to
                                                            Relating
               Special Instructions
               Special              or Information
                       Instructions or

                            serve
                    time to serve:
               Best time
               Best      to




                                                        ATTORNEY OR OTHER ORIGINATOR:            ORIGINATOR
               NAME
               NAME             SIGN
                              i SIGN                  F ATTORNEY OR OTHER

                                         _...(C2-e---X-7-e-y-„---Z                         DATEL22LL___
                                                                                           DATE:    4/1.QM,
                      W. KO UREK
                              712 323-5881
                 elephone No. (712)
             /felephoneNO
                                    323-5g81



                            COST OF SERVICE
                                 OF SERVICE
                DEPOSITFOR
                DEPOSIT-FOR COST

                   Deposit Waived
                (f Deposit Waived
                                                                         receipt thereof
                                                                     and receipt         acknowledged.
                                                                                 thereoiackflOwledged
                   Deposit for $
                                                           required
                                                            required and
                f3 Deposit




                                                                                                                      EXHIBIT




                               Confidential - Attorney
                               Confidential            Eyes Only
                                              Attorney Eyes Only Subject
                                                                 Subject to   Protective Order
                                                                         to a Protective
                                                                                         Order                     SF1000057
                                                                                                                   SFT000057
   Case
   Case3:13-cv-00257-JAM
        3:13-cv-00257-JAM Document
                          Document298-16
                                   307-4 Filed
                                         Filed10/11/18
                                               07/27/18 Page
                                                        Page32of
                                                               of13
                                                                  12




                                                           IO :
                                                       FAX NO.
                                                                                                                               Apr 25
                                                                                                                               Apr.    26 03:06PM
                                                                                                                                    25 2006 0306PM P3
                                                                                                                                                   P3
       SERR 2022
FROM : SERRS 222                                       FRX
FROM



                                                                                                  COUNTY
                                                       COURT                AND FOR FOTIAWATTAMIE
                                                                                    POTTAWATTAM1E COUNTY
                  THE IOWA
               IN THE
               IN          DISTRICT COURT IN AND FOR,
                      IOWA DISTRICT
                                                                       IN



                                                                                                NO
                                                                                            LAW NO.
                                                                                            LAW                    i_itev
         JENNIFER RAYMOND
         JENNIFER    RAYMOND, as      AdministratOr of
                                   as Admithstratr

                    of Christopher Raymond
                                   Raymond,                                        )
         the Estate of
         the Estate    Christopher

         JENNIFER     RAYMOND individually,
         JENNIFER RAYMOND,       individualIy

         and
         and
          JENNIFER IAYMOND                                                         )
                                           and next
                                    parent and  next
         JENNIFER     RAYMOND, as parent   as


                         Raymond     age Raymond,
                                 and Page
                                 and       Raymond                                 )                  ORIGINAL NOTICE
                                                                                                      ORiGINAL NOTICE
         friend of Blake
         friend of Blake Raymond
         minors
          minors.                                                                  )
                                     Plaintiffs,   Plaintiffs                      )
                                                                                   )
          v.
                                                                                   )
               ROEBUCK AND
         SEARS ROEBUCK
         SEARS         AND                    CO
                                              CO.,                                 )
                                                Defendant
                                                Defendant.                          )


                                                                              CO
                                                                          AND CO.
                 ABOVE NAMED                                SEARS ROEBUCK
                                                 DEFENDANT SEARS
                                                 DEFENDANT:       ROEBUCK AND
          TO THE
          TO THE ABOVE NAMED

                                                                                                  of this court naming
                                                                                    of the clerk of                                           this   court

                   You are notified that a petition has been filed
                         are notified that
                                                      has been
                                                     petition
                                                                      in the office of
                                                                                   filed     in the    office             the   clerk

                   You                                                                                               The
                                                                                Law is attached to this notice.
                                                                                                            notice  The                   to this
                                           actou A copy
                        defendant in this action.            of the Petition at Law
                                                       copy of
                                                                                   the      Petition    at               is   attached

          you as the defendant
          you  as the
                                     in this

                                                                                                         address is 223
                                                                                                whose address        223
                                    the attorney for the plaintiffs is
                                of the
                       address of
                                                             for the
                                                                        John
                                                                        plaintiffs Kocourek, whose
                                                                        John W. Kocourek     is
                                                                                                                                                             is


                 and address
          name and
          name                                attorney

                                                                              nuthber     (712)   323-5881 facsimile
                                                                                          712 323-5881;                                                   facsimile
                                              Bluffs IA 51503
                                   Council Bluffs,                 tekphoue nuniber:
                                                          51503; telephone
           South Main
          South           Street, Council
                  Main Street

                      712 3254487
           number (712)
          number:           325-1487.
                                                            within 20 days after service of this original
                                                                                           of                notice upon
                                                                                                       after serviceupon          this    original     notice

                    You must
                   You         serve a motion or answer within 20 days
                          must serve                     or

                                                                                           with the Clerk of Court for
                                                                                           with              of Court                   the                       for
                                                                  your motion or answer
                                                                       motion
                                            time thereafter, file your
                                                                                                             or
                                                            thereafter      file

           you, and
           you  and within     reasonable time
                     wIthin a reasonable

                                                                     Council Bluffs,  Iowa If you
                                                                              Bluffs Iowa.                      judgment
                                                                                                       do not, judgment
                                                                                                 you do not                        If

                            County at the
                                                     courthouse
                                              county courthouse
                                         the county               in Council           in
           Pottawattamie County,
           ottawattarnie
                                         at


                                                                      demanded           petition.
                                rendered against you for the relief demanded in the
                                                                                                                  in the      petition
                                                                   for the         relief
           by default may be
           by default        be rendered           against

                                                                                                                       of
                                                                                                              because of
                                                                                                    in court because
                                                     of auxiliary aids or services to participate
                                                                                                                                              in court
                                                                                                  or services       to    participate
                    If you
                   If                the assistance of
                       you require the
                               require
                                               assistance          auxiliary aids


                                                          ADA coordinator       712 328-4797.
                                                                coordinator at (712)
                                                                                       328-4797      If you are hearing
                                                                                                     (Ifat
                                                                                                                                                         are hearing

            disability, immediately
           disability
                                           yotir district ADA
                        inunediately call your
                                          call              district



                                          TTY at 1-800-735-2942.
                                   Iowa TTY
                            Relay Iowa            1800-735-2942
                                                       at                        / // 4k74a
            impaired, call Relay
           Impaired     call
                                                                                                                                                                        •




                                                                                                                         .... .._. -,... ...,
                                                                                                                        CL ' > • COURT        COURTS           .
                                                                                             7                          CL
           SEAL
           (SEAL)                                                                                                  Pottawattamie County
                                                                                                                   Pottawattaiflie         County Courthouse
                                                                                                                                                    Courthouse

                                                                                                                         Council B1uff
                                                                                                                         Council                   Iowa 51501
                                                                                                                                           Bluffs, Iowa   51501



                                                                                            AT ONCE TO PROTECT
                                                                                               ONCE TO PROTECT
                      OU ARE
           iFOkTANT YOU
           IMPORTANT:      ARE ADVISED
                               ADVISED TO                              TO SEEK
                                                                          SEEK LEGAL ADVICE AT
                                                                               LEGAL ADVICE

           YOUR
           YOUR INTERESTS
                INTERESTS.




                                    Confidential - Attorney
                                    Confidential   Attorney Eyes
                                                            Eyes Only
                                                                 Only Subject
                                                                      Subject to
                                                                              to a Protective
                                                                                   Protective Order
                                                                                              Order                                                               SF1000058
                                                                                                                                                                  SFT000058
   Case
   Case3:13-cv-00257-JAM
        3:13-cv-00257-JAM Document
                          Document298-16
                                   307-4 Filed
                                         Filed10/11/18
                                               07/27/18 Page
                                                        Page43of
                                                               of13
                                                                  12




                                                                                                                                200 03:06AM
                                                                                                                             25 2006
                                                                                                                        Apr 25
                                                                                                                        Apr.         03OEPM P4
                                                                                                                                            P4
                                                            FAX NO
                                                            FAX NO. :
FROM : SEARS
FROM         2022
       SEARS 2022




                                                            COURT       IN     AND
                                                                               AND FOR POTTAWATTh ..COUNTY
                                                                                   FOR POTTAWATTAMIE    r
                      THE IOWA
                   IN THE
                   IN     IOWA DISTR1C
                               DISTRICT COURT IN
                                                                        of the )                 LAW NO.
                                                                                                 LAW
                                                                                                         04781 LA
                                                                                                     NO ____                    Y' 4:5
         JENNIFER RAYMOND         85 Administrator     Administrator of        the
         JENNIFER    RAYMOND, as                                                                                                    :;;.•    1     720
                   Christopher
                of Christopher
         Estate of             Raymond
                               Raymond,
         Estate
                      RAYMOND individually,
                                 jndividually
                                                                                                                                                    o
         JENNIFER RAYMOND,
         JENNIFER                                                                                                                                          ••1
         and
         and                                                                                                        PET1TIO
         JENNIFER RAYMOND                                                                                                AN
                                           and next
                                                next
         JENNIFER                   parent and
                      RAYMOND, as parent          as
                                                                                                                                       `2,,,j
                                           Raymond
                                     Page Raymond,
                                 and Page
                                                                                                                         AND
         friend of Blake
          friendof Blake Raymond
                         Raymond and                                                               DEMAND FOR JURY**14.
                                                                                                   DEMAND
         minors
         minors.                                                                                                                            .•<
                                     Plaintiffs,        Plaintiffs




          SEARS ROEBUCK
          SEARS ROEBUCK                  AND CO.,
                                         Aefendant
                                               Defendant.


                        COME NOW the                for their Petition
                                                and for
                                                and                      their Petition          states as follows:
                                                                                                 states    follows
                                                                                                             as

                        COME NOW the Plaintiffs
                                     Plaintiffs




                                                                      pcflON
                                                                      JURISDICTION
                                                                     Constitution Article V, Section 6 and
                                                                                             Section   and
                                                                Iowa Constitution,
                                                    pursuant to Iowa                   to
                                                                                                                         Article

                   That this court
                        That   thishas jurisdiction pursuant
                             court has                 jurisdiction


                                                                           Code of
                                                                       the Code
                                                                    of the
                                                          602.6702 of
                                                      and 602.6702
                                                                                 of Iowa 2005 Plaintiffs
                                                                                    Iowa (2005).                                                     Plaintiffs
                                           602.6306 and
           SectiOns 602.6101
           Sections             602.6202, 602.6306,
                     602.6101, 602.6202

                         damaged in an an amountin
                                                          exceeds
                                            amount that exceeds    the applicable minimum jurisdictional
                                                                        that                     the        applicable
                                                                                                                                                 jurisdictional

           have
           have   been damaged
                  been



           requirements for District Court
           requirements
                                     Court.
                                for District



                                                                               ylnE
                                                                               which to bring this action                                           this   action
                                                   Iowa
                                            County Iowa is the proper
                                                                      venue in which
                                                               proper venue    is    the                           in          to

                        That  Pottawattamie County
                         That Pottawattamie
                        Section 616.18 Code of Iowa
                                             6116.18    Code of Iowa     2005
                                                                         (2005).
            pursuant to Section
            pursuant
                          to




                                                                                FACTS
                                                                                FACTS
                                                                                                       of the
                                                                                                       of                                                        the
                                                           Raymond is the duly-appointed
                                                                          duly-appOinted Administrator
                                                                                         AdministratOr
                                  That plaintiff, Jennifer Raymond,
                                                                                            is   the
                                                            Ilenuifet
                         1.       Tbat        plaintiff




                    of Christopher Raymond.
             Estate of
            Estate
                                   Raymond

                                                                                  widow
                                                                           is the widow of Christopher
                                                                                           Christopher Lynn
                                                                                                       Lynn
                                                    Raymond
                                           Jennifer Raymond, individually,
                                                             individuallY                              is    the

                         2.           That Jennifer
                                      That




             Raymond, deceased
             Raymond  deceased.




                                         Confidential
                                         Confidential - Attorney
                                                        Attorney Eyes
                                                                 Eyes Only Subject to
                                                                      Only Subject to a Protective
                                                                                        Protective Order                                                     SFT000059
                                                                                                                                                             SFT000059
  Case
  Case3:13-cv-00257-JAM
       3:13-cv-00257-JAM Document
                         Document298-16
                                  307-4 Filed
                                        Filed10/11/18
                                              07/27/18 Page
                                                       Page54of
                                                              of13
                                                                 12




                                                                          ND :
                                                                      FAX NO.                                                      Apr 25
                                                                                                                                   Apr. 25 2006 g0PM P5
                                                                                                                                           2006 03:07PM PS
       SEARS 2022
FROM : SEARS
FROM         2022                                                     FAX




                                                                                           of Christopher
                                                                                              Christopher
                                                                                  children of
                                                                        the minor children
                                That Blake Raymond and Page Raymond are
                                That Blake Raymond and Page Raymond
                                                                                                           are   the

                     3.

         Lynn Raymond and Jennifer Raymond
         Lynn Raymond
                      and          Raymond.
                                        Jennifer



                                                                                   and Christopher
                                                                           Raymond and
                                                           hereto Jennifer Raymond
                                                                                       Christopher Raymond
                                                                                                   Raymond
                                            times material hereto,'
                                                                                               Jennifer
                     4.         That at all times
                                That    at   all                    material



                                                                                           51534
                                                                                      Iowa 51534.
                                             Walnut Street Glenwood
                          North Walnut Street,
                     1023 North                                             Glenwood, Iowa
          resided at 1023
          resided at


                                                                                                     Co            New York corporation
                                                                                                                 a New                  authorized
                                                                                                                            corporation authorized
                                That the defendant, Sears Roebuck and Co., is
                                                                         Sears   Roebuck       and          is
                                That the defendant
                     5.
                                                                                                                 1751 Madison AvenueMadison Avenue and     and at
                                                                                                                                                                at

                     business in the state of Iowa and
             conduct business           in the      state           of     Iowa and has has a retail facility at 1751
                                                                                                retail    facility     at

          to conduct
          to


                                                                                                      County Iowa   hereinafter referred to
                                                                                                              Iowa, (hereinafter,                      referred to

               Woodbury Avenue
          1110 Woodbury            Council Bluffs,
                        Avenue in. Council         in                       Bluffs     Pottawattatnie County,
                                                                                       Pottawattafltie
          1110
               ears
          as "Sears.")
          as

                                                                                                                                    of cornmercc a
                                                                                                             and sold in the stream of commerce
                                                                                                             and       sold in the
                                 That the defendant designed, manufactured
                                                                                        manufactured
                                 That the defendant designed
                      6.

           certain jack
          certain        stand identified as follows:
                    jack stand               follows
                                       identified as




                                                              jack stand: Model                           Model      No 950157.
                                                                                                                     No. 950157
                                           3.5
                                 Craftsman —
                                 CraftSman   3.5 ton capacity
                                                     capacity jack  totz
                                                                                               stand



                                                                                                                       Christopher Raymond
                                                                                                                       Christopher              using
                                                                                                                                            was using
                                                                                                                                   Raymond, was
                                                   2004 the plaintiffs' decedent,                    decedent
                                               14 2004,
                                      on April 14,                               the
                      7.         That on
                                 That                                                  plaintiffs



                                                                                                                                 decedent to
                                                                                                         causing the plaintiffs' decedent
                                                                                                                                                                 to
                                                                                                 failed causing
                                                                                            they failed,
                                                                                   warning they
                                                                                                                                    the   plaintiffs
                    stands when  suddenly without
                            when suddenly,                            without      warning,
               jack stands,
           the jack
           the


                                                                                                                 was working
                                                                                                        which he was working and which had
                                                                                                                             and which had
                                     2001 Ford Mustang
                                               Mustang                Ford                     GT under
                                                                                               GT under which
           be crushed
           be         underneath the 200;1
              crushed underneath                the




                                       th jack
                                  upon the
                           placed upon     jack stands.                       stands
           previously been
           previouslY been placed
                                                                                                          of
                                                                                                          of
                                                                                     and subsequent
                                                                            crushing and
                                                                        the crushing     subsequent death
                                                                                                    death
                                            product failure resulted in
                                                                                                     in    the
                                                                                        resulted
                                  That said product
                                  That       said                           failure
                          8.

               Christopher Raymond
               Christopher Raymond.
                                                                                      PRODUCT
                                                                            DFECTLVI PRODUCT
                                                                            DEFECTIVE

                                                              paragraphs 1 thru                             thru     8 as if fully set forth herein
                                                                                                                        as   if              herein,
                                                                                                                                  fully set forth

                          9.      This paragraph incorporates
                                  This paragraph incorporates paragraphs


                                                                                                                                   and manufacture,
                                                          jack stand was                   stand     was   defective    the design and
                                                                                                           defective in the  in        manufacture
                          10
                          10.     That the aforementioned
                                  That     aforementioned jack
                                             the


                                                                                                                     foreseeable manner,
                                                                                                          reasonable foreseeable
                                                                                                used in a reasonable
                                                                                           when used                             manner                         and
                                                                                                                                                                and

                                dangerous to the
                   unreasonably dangerous
               was unreasonably
                                                 consumer      to     the consumer         when              in

               was
                                                                             hands     of the defendant
                                                                                         the             Sears.
                                                                                              defendant, Seers
               was defective at the
               was   defective    attime it left the hands
                                the time                it   left     the




                                                                                                2




                                         Confidential -
                                         Confidential                                              Order
                                                        Attorney
                                                        Attorney Eyes
                                                                 Eyes Only
                                                                      Only Subject
                                                                           Sublect to
                                                                                   to a Protective
                                                                                        Protective Order                                                       SF1000060
                                                                                                                                                               SFT000060
    Case
    Case3:13-cv-00257-JAM
         3:13-cv-00257-JAM Document
                           Document298-16
                                    307-4 Filed
                                          Filed10/11/18
                                                07/27/18 Page
                                                         Page65of
                                                                of13
                                                                   12




                                                                                                                             apr  25
                                                                                                                             Apr. 25          26 03:07PM
                                                                                                                                              2006 37PM P6
                                                                                                                                                         PG
                                                              Fc NO
                                                              FAX NO. :
       SEARS 2522
             2022
FROM : SEARS
FROII




                                                                                 reasonably expected
                                                                            was reasonably
                                                                       who was
                                                                       who                    expected      be a
                                                                                                         to be                                            to


                 ii      That      plaintiffs'
                                That the
                              the              decedent was
                                               decedent
                                            plaintiffs  was   a person
                                                                person
                11.
                                                                                               ised two    of the
                                                                                                      two of                                                     the
                                                               thnes the plaintiffs'
                                                    and at all times,
                                                                                     decedent
                                                                                     decedent  used  the    plaintiffs
                                             stand and                         at   all

              of the
              of  the aforementioned
                      aforementioned   jack
                                       jack  stand,
         user
         user

                                                                        manner, and
                                                            foreseeable manner
                                                        and foreseeable
                                                                                           manner intended
                                                                                  and in a manner   intended byby                in

         aforementioned jack
         aforementiOned                     reasonable and
                                stands in a reasonable
                           jack stands             in




              defendant, Sears
          the defendant
          the            Sears.
                                                  2004 the plaintiffs'                          decedent Christopher
                                                                                                decedent,             Raymond, was using
                                                                                                          Christopher Raymond
                                                                                                                                                       was using
                                              14 2004,                the    plaintiffs
                    12
                    12.         That on April 14,
                                That on

                                                                                                                                     decedent to
                                                                                                     failed, causing the plaintiffs' decedent
                                                                                                                                                                      to
                                                                                                                             the
                                                                          warning they failed causing                                 plaintiffs
                                          without warning, they
                                  when sudden1y without
          the jack stands, when suddenly,
          the jack stands

                                                                                                                                   and which had       which had
                                                                  if under which
                                                          Mustang GT
                                                     Ford Mustang                           under                   he was working and
                                                                                                        which be was working
          be
          be    crued     underneath
                crushed . underneath        the 2001 Ford
                                            the 2001



                                          jack
                                 upon the jack
                          placed upon                   the        stands.
                                                                   stands
          previously been
          previously been placed
                                                                                                         of
                                                                                    and subsequent death of
                                                                                                   death
                                                   failure resulted in the crushing and
                                                                           crushing     subsequent
                                                                                                in    the
                                                                 failure         resulted
                        13       That said product
                                 That      product
                        13.

           Christopher Raymond
           Christopher Raymond.
                                                                                                                       Christopher Raymond, is
                                                                                                                    of Christopher                  Raymond            is


                                           Raymond as the Administrator
                                                                 as the     Administrator of          of the Estate of
                                                                                                            the   Estate
                        14
                        14.       Jennifer Raymond,
                                 Jennifer

                                                                              Raymond his surviving
                                                                  Christopher Raymond,
                                                               of Christopher
                                                                                          surviving                                                his

                               damages or
                       recover damages on behalf of the Estate of
                                          behalf of                                 the   Estate
           entitled to recover
           entitled      to




                           Raymond and                        children as follows:
                                                              children    follows
                                                                            as
           spouse, Jennifer Raymond, and
           spouse Jennifer
                                                                                                               recover damages for the
                                                                                                                                                   for the     present
                                                                             Raymond            is entitled to recover
                                                                                                is   entitled     to                                           present

                         15
                         15.      The Estate of Christopher Raymond
                                  The Estate of christopher

                                                                                                    have saved and                saved          accumulated as
                                                                                                                                             and accumulated               as


                    value of     Estate that would
                             the Estate
                          of the                        that              reasonably be expected to have
                                                               would reasonably be expected                         to

           worth or value
           worth or
                                                                                                   and the end of                end    of   his natural      had
                                                                                                                                             his natural life had
                                                                                                                                                               life


                                    between the time          the time of   of his premature
                                                                                 his         death and
                                                                                   premature death                         the

                     of his efforts between
            a result of
                tesult        his efforts




               he lived
               he lived.
                                                  Christopher Raymond
                                               of Christopher
                                                                                        recover for funeral and
                                                              Raymond is entitled to recover
                                                                                                             and
                                                                                                             is   entitled       to              for     ftineral

                         16   That the
                                   That Estate of
                                   the Estate
                         IS.
                                                                                        of Christopher
                                                                            and burial of              Raymond
                                                                                           Christopher Raymond
                                        as interest on the cost
                                   well as,             the     of funeral and
                                                                of                   cost            fbneral             burial

                      expenses, as well
               burial expenses
               burial                as
                                                          interest



                                                                             which he
                                                                       upon which            have been
                                                                                       could have
                                                                                   he could             expected
                                                                                                   been expected
                                                    death and the date upon
                                          premature death and
                                                                                          the    date

               for the period
               for the        between bis premature
                       period between             his




                  die
               to die.
               to
                                                                                                      wife
                                                                                               of his wife,
                                                                             Raymond on
                                                                 Christopher Raymond
                                                              of Christopher
                                                                                        behalf of
                                                                                     on behalf                                                                 his


                          17
                          17.The Administrator
                             The                of the Estate of
                                 Administrator of
                                                                         the     Estate



                                                                         and damages sustained by Jennifer
                                                                                     sustained by                                                               Jennifer

                                                  recovery for injuries and
                         Raymond, is entitled to recovery
                                                   entitled      to
                                                                             damages      for   injuries
                Jennifer Raymond
                Jennifer
                                             is




                                                                                            3




                                      Confidential
                                      Confidential - Attorney Eyes Only
                                                     Attorney Eyes Only Subject
                                                                        Subject to
                                                                                to a Protective Order
                                                                                     Protective Order                                                                 SFT00006I
                                                                                                                                                                      SFT000061
   Case
   Case3:13-cv-00257-JAM
        3:13-cv-00257-JAM Document
                          Document298-16
                                   307-4 Filed
                                         Filed10/11/18
                                               07/27/18 Page
                                                        Page76of
                                                               of13
                                                                  12




                                                                                                                              apr 25
                                                                                                                                   25 2006 030R1 P7
                                                                                                                                      206 03:07PM
             2022
                                                                FX NO
                                                                FAX NO. :                                                     Apr.
       SEARS 2022
FROM : SEARS




                                                                                            and
                                 consortium
                              of consortium,
                     her loss of             including
                                             including love,
                                                       love  affections
                                                             affections, services,
                                                                         services  society,
                                                                                   society  and
         Raymond for her
         Raymond        for             loss



                                                                                                                     Raymond
                                                                                                                     Raymond.
         companionship           as of the
         companionship, as a result of     premature death of Christopher
                                       the premature
                                        result                                    death     of Christopher


                                                                                             on behalf    of his
                                                                                                  behalf of                                                         his
                                                                of Christopher    Raymond on
                                                                                  Raymond
                  18
                  18.           The
                         The Administrator     of the Estate
                                Administrator of        Estate of  Christopher
                                                                        thern




                                                                                            Raymond and
                                                                                     Blake Raymond     and Page
                                                                                                            Page
                                   recover for injures and
                    is entitled to recover
                          entitled      to                  damages sustained
                                                       and damages
                                                              for   injures      by Blake
                                                                      sustained by
          children,
          children   is




                                                              consortium including
                                                           of consortium,
                                  children for their loss of
                                                                           including   love affection,
                                                                                      love,  affection  services,
                                                                                                        services
          Raymond, his minor
                                                                             loss
          Raymond         minor children,
                          his                                 for   their



                                                                                                      death    Christopher Raymond.
                                                                                                            of Christopher
                                                                                                      death of             Raymond-
                   and companionship
          society and
          society,                                      premature
                       companionship as a result of the premature
                                                         as    result   of    the




          Under Products section
          Under Products section
                                                                            Administrator of            of Christopher
                                                                                          of the Estate of Christopher       the    Estate
                  WHEREFORE
                  WHEREFORE,                       JennifOr Raymond, as the Administrator
                                                   Jennifer Raymond                 as     the




                                                             individually, Blake                              Blake    Raymond and
                                                                                                                       Raymond          Raymond
                                                                                                                                   Page Raymond,
                                                                                                                               and Page
                                                    Raymotid individually
                                        of Jennifer Raymond
          Raymond
          Raymond,        and on
                          and    behalf of
                              on behalf                  Jennifer




                                          Christopher Raymond, prays                Raymond           prays    for judgment
                                                                                                                for                     defendant
                                                                                                                   judgment against the defendant
                                                                                                                                        against    the

          individually, minor
          individually        children of Christopher
                        minor children
                                                                                                                                             and
                                                                                                              defendant for all the injuries and
              dentands that a monetary judgment be entered
                              monetary jiudgment
                                                                             be     entered       against the defendant
                                                                                                  against     the                   for    all   the     injuries

          and demands
          and                   that



                                                                                                                          provided by
                                                                                                             and costs as provided    law
                                                                                                                                   by law.
                                        above together with interests
                   sustained as recited above,
           damages sustained            as recited                    together       with        interests   and    costs   as
           damages
                                                   WAR4 OF
                                                        OF DEFECTIVE CONDITION
                                                           DEFECTIVE CONDITION
                                        FAILURE TO WARN
                                        FAILURE TO
                                                                                                                                                  herein
                                                                          through 18
                                                             paragraphs 1 through                                           as if fully set forth herein.
                                                                                                                      18 asif               set forth
                                 This paragraph incorporates paragraphs
                                                                                                                                   fully
                     19
                     19.         This paragraph               incorporates



                                                                                                             and                 the stream
                                                                                                                                 the           commerce a
                                                                                                                                            of commerce
                                                                                                                                     stream of
                     20          That the defendant designed,
                                 That the defend.nt                           put into
                                                    designed manufactured and put   nianufaettxred                      into
                     20.

           product known
           product known as
                         as:
                                                                    tand Model No.                     Model         No 950157.
                                                                                                                        950157
                                  Craftsman 3.5
                                  Craftsman — 3.5 ton          jack stands
                                                  ton capacity jack  capacity



                                                                                                        and selling
                                                                                                        and
                                                        was in the business of designing,
                                              dclèndbnt was                    designing
                                                                              in the      manufacturing
                                                                                          manufacturing                                                        selling
                     21
                     21.             That the defendant
                                  That       the




           said product
           said                 as        times material hereto.
                           alleged at all times
                product as alleged                 at   all          material       hereto


                                                                                                  of each
                                                                                           hands of  each
                                                                          same form in the hands                                         in the
                                           remained in essentially in the same
                                                                                                            in the
                     22
                     22.  That the product remained
                                     That the product
                                                                                    in essentially



                                                                                                   by the
                                                                                              use by
                                                                    manufacturer to the final use                                        the     final                the

                          accompanied the chain of
            individual or accompanied
           individual
                                                         from the manufacturer
                                       th chain of sale from                        sale              the                          to




                                              Raymond
                                  Christopher Raymond.
                        decedent Christopher
            plaintiff's decedent,
           plaintiffs




                                                                                             4




                                         Confidential
                                         Confidential - Attorney
                                                        Attorney Eyes
                                                                 Eyes Only
                                                                      Only Subject
                                                                           Subject to
                                                                                   to a Protective Order
                                                                                        Protective Order
                                                                                                                                                                    SFT0000e2
                                                                                                                                                                    SFT000062
   Case
   Case3:13-cv-00257-JAM
        3:13-cv-00257-JAM Document
                          Document298-16
                                   307-4 Filed
                                         Filed10/11/18
                                               07/27/18 Page
                                                        Page87of
                                                               of13
                                                                  12




                                                                     NO :                                                      25 2006
                                                                                                                          tpr 25
                                                                                                                          Apr.         38P1 Pe
                                                                                                                                  20@6 03:08PM PB
FRL1 : SEARS
       SEI1RS 222
              2022                                               Fft NO.
                                                                 FAX
FROM




                                                                                                  and were
                                                                                        defective and were
                    23
                    23.         That     jack stands,
                                That the jack
                                           the          designed and
                                              stands as designed
                                                                     manufactured
                                                                 and manufactured,
                                                                      as           were defective

                                      used in the manner
                                 when used                        they were
                                                  manner in which they
                                                                    in the               in    which                    intended.
                                                                                                                were intended
          unreasonably dangerous when
          unreasonably dangerous


                                                                                                     of
                    24              The defendant gave no warning to the ultimate purchaser
                                    The defendant gave no waining td
                                                                                            and user of
                                                                         ultimate purchaser and
                                                                                          the           the product
                                                                                                            product                user             the
                    24.

                                          chain of      of the unreasonable
                                                of sale of                  dangerous nature of
                                                               unreasonable dangerous    the        jack
                                                                                             of the jack                               nature             the

          or to any
          or   to   intermediaries in the chain
                any intermediaries
                                                   in the                    sale




                                 according to the instructions and intentions of the
                                                                  to the instructions           and   intentions             defendant.
                                                                                                                   of the defendant
          stands, even when used
          stands even
                      wheti used according
                                                                     decadent had
                                                                              had no reason
                                                                                  no           question the
                                                                                     reason to question                                  to                     the
                    25
                    25.                     such
                                    Without such
                                    Without      warning plaintiff's decedent
                                                 warning,                    plaintiffs



                                                                                     stands
                              manual while
                          the manual
          instructions in the
          instructions         in    while using     jack stands.
                                           using the jack              the




                                                                                    not disclose the        and the
                    26              An
                                    An     inspection by plaintiff's decedent
                                           inspection
                                                                     decedent
                                                                  plaintiffs
                                                                              would not
                                                                              would              the danger and     disclose                                    the
                    26.
                                                           would be no such inspection
                                           know that there would            inspection.               be no such
           defendant knew
           defendant knew or'had reason to know
                          or1ad reason                      to             that there




                                                                                     manufacture and
                                                                                     manufacture        warn the
                                                                                                 and to warn                                                    the
                                    The failure of he
                                                                                                                                                    to
                    27              The     failurethe defendant    properly design,
                                                       defendant to properly design to
                    27.
                                                                                              and the
                                                                                              and
                       decedent, made
           plaintiff's decedent
           plaintiffs            made the jack         defective, and
                                           jack stands detective
                                                           the        unreasonably dangerous,
                                                                  and unreasonably
                                                                           stands  dangerous                                                                    the




           defendant is strictly liable to the plaintiffs.
           defendant      Is   strIctly     liable to the        plaintiffs



                                                                                                        was a
                                                                                            jack stands was
                                        defective nd                       condition of the jack
                                                                                     of the                                                     stands
                     28
                     28.            The defective
                                    The                          dangerous condition
                                                      reasonably dangerous
                                                  and reasonably
                                                  Christopher Raymond.
                                         death to Christopher
                                     and death                                                 Raymond
                     cause of
           proximate cause
           proximate          injury and
                           of injury                                  to



                                                                                                       of Christopher
                                                                                         of the Estate of Christopher
                     WHEREFORE
                     WHEREFORE,                            Raymond, as the
                                                  Jennifer Raymond
                                                  Jennifer                 Administrator of
                                                                       the Administrator
                                                                                    as                                    the    Estate




                                                             individually Blake Raymond and
                                                     Raymond individually,
                                         of Jennifer Raymond                                              Blake     Raymond and Page Raymond Page Raymond,
           Raymond
           Raymond,        and on behalf
                           and on behalf of                Jetnifer



                                                                                                   defendant
           individually minor              Christopher Raymond
                                        of Christopher
                               children of
                         minor children                Raymond, prays       judgment against the defendant
                                                                  prays for judgment                        for                   against the
           individually,
                                                                           defendant for all the injuries and
                                                                                                          and                                 the
           and  demands that a monetary
           and demands                   judgment be
                               monetary judgment
                                    that               entered against the defendant
                                                    be entered                                  against   the                    for   all           injuries




                                                                                                                        as provided    law
                                                                                                                                    by law.
           damages sustained
           damages                      above together
                   sustained as recited above,
                                            as recited  with interests and costs
                                               together with                                 interests    and   costs   as provided by




                                                      EACE OF
                                                      BREACH OF IMPLIED WARRANI
                                                                IMPLIED WARRANTIES


                     29                   paragraph incorporates
                                     This paragraph                           through 28 as if
                                                                 paragraphs 1 through
                                                    incorporates paragraphs
                                                                                                                   28   as if   frilly set forth herein.
                                                                                                                                fully set forth  herein
                     29.             This




                                                                                         5




                                            Confidential - Attorney
                                            Confidential   Attorney Eyes
                                                                    Eyes Only
                                                                         Only Subject
                                                                              Sublect to
                                                                                      to a Protective
                                                                                           Protective Order
                                                                                                      Order                                                     SF1000063
                                                                                                                                                                SFT000063
   Case
   Case3:13-cv-00257-JAM
        3:13-cv-00257-JAM Document
                          Document298-16
                                   307-4 Filed
                                         Filed10/11/18
                                               07/27/18 Page
                                                        Page98of
                                                               of13
                                                                  12




                                                                                                                                   25 2006 0308PH
                                                                                                                                      2006 03:08PM P9
                                                                                                                                                   P9
        SEIRS 2022
              2022
                                                                NO :
                                                            FFX NO.
                                                            FRX                                                               ftpr 25
                                                                                                                              Rpr.
FROtI
FROM  : SEPRS




                                                                                          would be
                                                                                   stands would be fit for the                                              for   the
                  30
                  30.         That the defendant
                              That    the        impliedly warranted
                                       defendant impliedly                    jack stands
                                                           warranted that its jack               that    its
                                                                                                                                                     fit




                                                          operate in a safe
                                                and would operate       would                                safe   condition
                                                                                                                    condition.
                       which they were intended and                                                in
          purposes for which they
          purposes     for        were intended
                                                                                 would be      from defects
                                                                                       be free from
                                            impliedly varrantl
                                                                                                                                            free            defects
                  31
                  31.         The
                              The defendant
                                  defendant impliedly                    product would
                                                      Warranted that its product          that   its




                                            of harm.           harm
          and creating an
          and  creating   unreasonable risk of
                       an unreasonable               risk




                                                                    product would be constructed
                                                                the product
                                                 warranted that the          that                         would be constructed and marketed        and marketed
                      32               defendant warranted
                              That the defendant
                                      the
                      32.     That
                                                                                           and safety
                                                                                           and
          consistent                  practices, including
                          good safety practices
                     with good
          consistent wfth                        including
                                            safety         adequate
                                                           adequate instructions, warnings
                                                                                  warnings                   instructions                                    safety




           devices.
          devices


                                                                       of the aforesaid warranties.
                                                                  more of                              the     aforesaid      warranties
                      33                          breached
                                        defexidnt breached one or more
                                                           one                    or
                      33.      That the defendant
                               That   the



                                                                                                           of
                                                                                                     cause of
                                                                          warranties was
                                                           of the implied warranties
                                                    breach of                              proximate cause
                                                                                     was a proximate
                      34
                      34.      That the defendant's
                               That     defendants
                                      the           breach                        the




           injuries to Christopher
           injuries    to          Raymond
                       Christopher Raymond.
                                                                                                 of Christopher
                                                                                          Estate of
                      WIEREFORL
                      WHEREFORE,             Jennifer Raymond,
                                             Jennifer                Administrator of
                                                      Raymond as the Administrator
                                                                             as       the Estate
                                                                                   of the
                                                                                    the             Christopher



                                                              individually Blake
                                                      Raymond individually,                              Blake      Raymond and Page
                                                                                                                    Raymond and      Raymond
                                                                                                                                Page Raymond,
           Raymond
           Raymond,             on behalf
                            and on
                            and              Jennifer Raymond
                                          of Jennifer
                                   behalf of
                                                                                                    defendant
                                                        Raymond prays
                                            Christopher Raymond,   prays for judgment  against the defendant
                                                                             judgment against                for                                   the
           individually, minor
           individually                 of Christopher
                               children of
                         minor children
                                                                                      for all the
                                                                            defendant for                  and
                                                                                              the injuries and
                                                     be entered against the defendant       against the
                                                                                                                                            all      injuries
                demands that a monetary
           and demands
           and                            judgment be
                               monetary ndgmant
                               that
                                                                             entered



                                                                                                                                        law
                                                                                                                            provided by law.
                                                                                                                         as provided
                   sustained as recited above,
           damages sustained
           damages                             together with interests and costs
                                        alkve together
                                      as recited                              with        interests     and     costs    as




                                                                   WRONGFUL DEATH
                                                                         through 34 as if fully set forth
                                                            paragraphs 1 through                                    34   as   if             set forth     herein.
                                                                                                                                                           herein
                       35
                       35.      This paragraph incorporates
                                This paragraph ncoxporates paragraphs                                                              firily




                       36                      the acts and                   Defendant, the Estate of
                                                            negligence of the Defendant       of   the                                               Christopher
                                                                                                                               the Estate of Christopher
                       36.      As a result of the
                                As     result           and negligence
                                                             acts




                    has been
            Raymond has              and the surviving
                             damaged and
                        been damaged                   spouse and
                                             surviving spousethe                                        children have suffered.
                                                                                                 and children have    suffered
            Raymond
                                                        Administrator of the Estate of Christopher of   the    Estate     of Christopher             Raymond is
                                                                                                                                                     Raymond,           is

                       37
                       37.      Jennifer Raymond as the Administrator
                                Jennifer Raymond,              as the



                                                                of Christopher
                                                  of the Estate of
                                           behalf of                           Raymond his surviving
                                                                   Christopher Raymond,    surviving                                                his
            entitled            damages on behalf
                        recover damages
            entitled to recover
                        to
                                                                              the       Estate




                                     and children as follows:
                                                     follows
            spouse,         Raymond, and
            spouse Jennifer Raymond
                        Jennifer                            children    as




                                                                                     6




                                      Confidential
                                      Confidential - Attorney
                                                     Attorney Eyes
                                                              Eyes Only Subject
                                                                        Subject to
                                                                                to a Protective
                                                                                     Protective Order
                                                                                                Order                                                              SFT000064
                                                                                                                                                                   SFT000064
  Case 3:13-cv-00257-JAM Document 307-4
                                  298-16 Filed
                                          Filed10/11/18
                                                07/27/18 Page
                                                          Page10
                                                               9 of 13
                                                                    12




                                                                    FAX NO                                                             Apr 25
                                                                                                                                       Apr.    200 03:09PM
                                                                                                                                            25 2006 0309PM PlO
                                                                                                                                                           P10
       SEARS
FROM : SEARS 2022
             2022                                                   FAX NO. :
FROM




                    38           The Estate                Raymond is entitled to recover damages
                                               Christopher Raymond
                                            of Christopher
                                     Estate of
                                                                                                 is   entitled   to    recover         damages         for the present
                                                                                                                                                        for the    present
                    38.          The
                                                                                                                          saved and,
                                                                                                                     have saved      accumulated as
                                                                                                                                and accumulated                             as
                  value of
         worth or value        Estate that would
                        of the Estate  the       reasonably be expected
                                           would reasonably
                                                         that                                    be expected      to have
                                                                                                                  to
         worth    or



                                                                                                                                end of                  had
                                                                                                                                    of his natural life had
                                                                                                                                                his natural        life

                                 between the time
                  of his efforts between                 premature death and
                                             time of his prethature          of   his                    death    and       the end
                                                                                                                            the
         a result of
           result         his efforts                        tire




            lived
         he lived.
         he
                                                                                                               and
                                                                                           recover for funeral and
                                                                    Raymond is entitled to recover
                                                                                                                                                      for    funeral
                                                                                                                 entitled         to
                    39
                    39.              That the
                                     That     Estate of
                                          the Estate    Christopher Raymond
                                                     of Christopher                                        is




                                                                                     Christopher Raymond
                                                                                  of Christopher
                                                                      and burial of              Raymond
                             well as interest on
                expensea as well as,
         burial expenses,
         burial                        as                 of funeral and
                                              on the cost ofinterest            the   cost            funeral           burial




                                    premature death                    which he
                                                                 upon which
                                                    and the date upon
                                              death and                                have been
                                                                                 could have
                                                                             be could        been expected
                                                                                           the    expected
                                                                                                  date
         for the period
          for the       between his premature
                 period between                    his




         to die
         to die.
                                                                                            on behalf of his wife,
                                                                                               behalf of     wife                                                  his
                                                                                    Raymond on
                                                                        Christopher Raymond
                                                                     of Christopher
                    40
                    40.              The               of the Estate of
                                         Administrator of
                                     The Administrator                    the     Estate



                                                                                      sustained by Jennifer
                                                                            damages sustained
                                                                       and damages                                                                                  Jennifer

          Jennifer Raymond
          Jennifer                             recovery for injuries and
                   Raymond, is entitled to recovery
                                              is    entitled        to                   for     injuries



                                                                                                society, and
                                                                                                         and
                                    of consortium,
                                         consortium   including
                                                      including   love affections,
                                                                 love,   affections  services,
                                                                                     services   society
          Raymond for her
          R.aymond       her loss of
                               for            loss



                                                       death of
                                            premature death
                                     of the premature                        Raymond
                                                                Christopher Raymond.
                                                             of Christopher
          companionship,
          companionship  as a result ofas     result         the




                                              of the Estate ofof Christopher
                                                                  Christopher    Raymond on
                                                                                 Raymond       behalf of his
                                                                                           on behalf                                                                        his

                 41
                  41.        AdtninistOtor of
                        The Administrtitor
                        The                                                  the      Estate




                                                                     sustained by        Raymond and
                                                                                   Blake Raymond    and Page
                                                                                                         Page
                                           for injures and damages sustained
                                                       and damages              by Blake
          children, is entitled to recover
          children        is       recoverfor
                                entitled      to                         injures



                                                                          including love
                                  children for their loss of consortium, including
                                                             consortium                   affection, services,
                                                                                    love, affection  services
          Raymond, his minor                                             their    loss
          Raymond         minor children,
                               his                               for



                                                                                                                                  Raymond
                                                                                                                   of Christopher Raymond.
           society and
           society, and companionship                    premature death
                        companionship as a result of the premature
                                                            as      result   of    the                    death of Christopher


                                                                                                         of Christopher
                                                              Raymond as the Administrator of the Estate of
                                                                                           of               Christopher                the    Estate
                       WHEREFOR.B
                       WHEREFORE,                    Jennifer Raymond,
                                                     Jennifer                            as   the




                                                                                                 Raymond and Page
                                                                                           Blake Raymond
                                                                             individually Blake              Page                                and               Raymond
                                                                                                                                                                   Raymond,
                           behalf of
                                  of                        Jennifer Raymond individually,
                                                            Jennifer Raymond
           Raymond  and on behalf
           Raymond, and
                                            Christopher Raymond     prays for judgment
                                                         Raymond, prays                               defendant
                                                                               judgment against the defendant         for                      against       the
                         minor children
           individually minor
           individually,                of Christopher
                               children of


                                                                                                             and
                demands that a monetary   judgment be
                               monetary judgment
                                                     be entrcd            the defendant
                                                         entered against the            for all the injuries and
                                                                              defendant for
                                                                                                      against
                                                                                                                                                     all   the   injuries
           and demands
           and                       that



                                                                                      provided by
                                                                         and costs as provided     law
                                                                                                by law.
                                         above together
                    sustained as recited above,
           damages sustained
           damages                           as recited   with interests and
                                                 together with                                     interests           costs       as




                                             GENT INFLICTION
                                        NEGLIGENT              OF EMOTIONAL DISTRESS
                                                  INFLJCTION..PF

                                                                                                                herein
                                                                               through 41 as if fully set forth herein.           as if               set forth
                       42
                       42.                 paragraph incorporates
                                      This paragraph
                                      This                        paragraphs 1 through
                                                     incorporates paragraphs
                                                                                                                            41               fully




                                                                                               7




                                             Confidential - Attorney
                                             Confidential   Attorney Eyes
                                                                     Eyes Only
                                                                          Only Subject
                                                                               Subject to a Protective
                                                                                       to   Protective Order
                                                                                                       Order                                                                SFT000065
                                                                                                                                                                            SFT000065
  Case
  Case3:13-cv-00257-JAM
       3:13-cv-00257-JAM Document
                         Document298-16
                                  307-4 Filed
                                        Filed10/11/18
                                              07/27/18 Page
                                                       Page11
                                                            10of
                                                              of13
                                                                 12




                                                                                                               25 2006
                                                                                                                  2006 03:09PM
                                                                                                                       03 O9PPI P11
                                                                                                                                P11
                                                        FIX NO
                                                            NO. :                                         Rpr 25
                                                                                                          Apr.
       SE1RS 2022
FROM : SEARS
FROM         2022                                       FAX




                                                                                                had been
                                                                              where his father had   been
                  43        On             Blake Edwards
                                    2006 Blake
                                14 2006,
                         April 14,                                     garage where
                                                  Edwards entered the garageentered    the                         his    father

                  43.       On
                                                                                                   by the
                                                                                  and distributed by                 distributed               the
                            vehicle utilizing the
                      motor vehicle                jack stands
                                              the jack         manufactured, sold and
                                                        stands manufactured                           sold
         working on
         working on a motor                     utilizing




          defendant
          defendant.
                                                                       crushed under     motor vehicle
                                                                               under the motor                      the                 vehicle
                                                 discovered his father crushed
                                     minor child discovered                       fhther
                  44
                  44.       That the minor
                            That   the                 child               his




          resulting in severe
          resulting   in      emotional distress.
                       severe emotional
                                                 distress



                                                                                         went to the scene
                                                                        mother who  also went        scene                    to      the
                  45        That the minor
                            That   the
                                                      and retrieved his mother,
                                                 went and
                                     minor child went child            retrievedwho also
                                                                                    his
                  45.
                                                                                                           emotional distress.
                                                                                                    severe emotional                  distress
              observe her
          and observe     husband crushed under the motor vehicle,
                      her husband           crushed under the motor vehicle            resulting in severe
                                                                                       resulting     in

          and
                                                                           of the Estate of Christopher
                                                                                  Estate of Christopher
                                                       the Administrator of                               the
               WHEREFORE
               WHEREFORE,        Jennifer Raymond
                                 Jennifer Raymond, as the           as         Adinixiistrator




                                                                    and Jennifer Raymond,    mother of
                                                                                 Raymond as mother   of                          as
                                                      individually and
                                              Raymond individually,
                                  of Jennifer Raymond
                                                                                                Jennifer
          Raymond, and on
          Raymond and     behalf of
                       on behalf                Jennifer




                                                 child of
                            individuaUy minor child       Christopher Raymond,
                                                       of Christopher                       judgment against
                                                                      Raymond prays for judgment                   for                      against
                 Raymond individually,
          Blake Raymond
          Blake
                                                                                         defendant for all the                        for          the

              defendant and   demands that a monetary
                         and demands         monetary judgment
                                                that              be entered against the defendant
                                                        judgment be                   entered    against the
                                                                                                                                             all


          the defendant
          the



                                                                      with interests and
                                                             together with
                                                      above together                              provided by
                                                                                     and costs as provided
                                                                                              interests             costs   as
                   and damages
          injuries and
           injuries              sustained as recited above,
                       damages sustained               as recited




           law
           law.


                                                         jNMZThT
                                                N$LIGENT KiSREPRESENIATION
                      46                                      paragraphs 1 through
                                                 incorporates paragraphs
                                       paragraph incorporates
                             That this paragraph
                                                                           through                        45 as fully set forth herein.
                                                                                                          45    as fully        herein
                                                                                                                            set forth

                      46.    That    this



                                                                                 products under the
                                                                                 products under
                                                                                                                                                   the
                                           and Co
                                                                             and
                                                                    of tools and
                      47
                      47.          Roebuck
                             Sears Roebuck
                             Sears         and Co. developed
                                                   developed a line of                line       tools




                       brand name
           Craftsman brand
           "Craftsman"       name.

                                           and Co
                                   Roebuck and
                             Sears Roebuck     Co. made
                                                   made representations,
                                                        representations  including
                                                                         including     not limited to the
                                                                                   but not
                                                                                   but                                        limited to            the

                      48
                      48.    Sears

            following:
            following


                                                                                    products from Sears are of the
                                                                                             from Sears                                are          the

                             A.                   Craftsman brand
                                         that the Craftsman
                                         that   the                    of tools and
                                                            brand line of  line and products
                                                                                      tools




            highest quality.
            highest quality


                                                              were safe for their intended use;
                                                                           safe for their  useintended
                              B.         That the jack stands were
                                         That the jack stands




                                                                           8




                                   Confidential
                                   Confidential - Attorney
                                                  Attorney Eyes
                                                           Eyes Only
                                                                Only Subject
                                                                     Sublect to a Protective
                                                                             to              Order
                                                                                  Protective Order                                                 SFT000066
                                                                                                                                                   SFT000066
 Case
 Case3:13-cv-00257-JAM
      3:13-cv-00257-JAM Document
                        Document298-16
                                 307-4 Filed
                                       Filed10/11/18
                                             07/27/18 Page
                                                      Page12
                                                           11of
                                                             of13
                                                                12




                                                                                                                                            P12
                                                           FRX NO
                                                                                                                            25 2006
                                                                                                                       ipr 25  2006 03:10PM
                                                                                                                                    031OPPI P12
              2022
              2022                                         FAX NO. :                                                   Apr.
FROM : SEARS
       SEIIRS




                                                                                   and design
                                                                      high quality and
                              C.         That
                                         That the jack
                                                    the       were of
                                                  jack stands were
                                                             standsof high                 quality




                                                                                          purpose for years after its
                                                                                 1tendcd purpose                  it                               after
                                         That the product would
                                                                                                                                 for
                                                                       serve its intended
                               D.        That the product would safely servesafely               its




          purchase.
          purchase


                      49
                      49.      That    the        negligently supplied
                                        defendant negligently
                               That the defendant                      information which was
                                                              supplied information       was false.             which           false




                                                                                                     made to
                                                                      known that the representations made                                                      to
                      50                defendant knew           have known
                                                          should have                                     that   the
                      50.      That the defendant
                               That    the        knew or should      or                                                representations




                        were fa1e
          the plaintiff were
          the   plaintiff    false. That            representations, the defendant was negligent in one or
                                         making the representations
                                    That making                 the                              the    defendant       was negligent             in   one     or




          more of the following particulars to-wit
          more of the following particulars, to-wit:
                                                                                                                of the
                                                                                                      Sears are of
                               A.            that the
                                             that     Craftsman brand
                                                  the Craftsman                  line   products from
                                                                                    and products
                                                                           of tools and
                                                                brand line df              tools from Sears                                    are           the




          highest quality.
          highest quality


                                                                                      intended use;
                                                           stands were safe for their intended use
                               B.            That the
                                             That     jack stands
                                                  the jack                       safe for their




                                                                                                          and
                                                            stands were
                                                      jack stands
                                             That the "jack
                                             That                  were of high quality and design
                                                                        of high             design
                               C.                   the                                     quality




                                                                                                          years after its
                                                                                              purpose for years
                                                                                                                                                       after
                               D.            That the product                        intended purpose
                                             That the product would safely serve its intended
                                                                                safely   serve    its                                for                       its




           purchase.
           purchase


                                                                          above information and knew that the
                                                                                            and knew                                                   that the
                      51                 defendnt intended
                                     the defendant             supply the above
                                                   intended to supply      to              the
                      51.       That the
                               That



                                   information would      upon the information to influence
                                               would rely upon     information                  purchase
                                                                                  influence the purchase               to                   the
           person who
                                                                                           the
                               the information
           person     received the
                  who received                                             rely




           of     product.
           of the product
                the



                                                                                                the information
                                                                                           upon the information
                       52
                       52.      That the plaintiffs decedent
                                That    the         decedent
                                                plaintiffs   justifiably acted in reliance upon
                                                                            justifiably
                                                                                             acted        In    reliance




           provided.
           provided



                       53                            supplied information
                                                     supplied                   proximate cause of
                                                                          was a proximate
                                                              information was                                                cause     of   damage to theto the
                       53.      That the negligently
                                That     negligently
                                        the




           plaintiff.
           plaintiff


                                                                                                    of Christopher
                                                                                      of the Estate of Christopher
                       WHEREFORE
                       WHEREFORE,               Jennifer Raymond,
                                                Jennifer                Administrator of
                                                         Raymond as the Administrator
                                                                            as    the                                  the    Estate




                                                               individually, Blake Raymond              Blake    Raymond and Page Raymond
                                                                                                                                and Page Raymond,
           Raymond
           Raymond,          and on
                             and on behalf of Jennifer
                                    behalf of          Raymond individually
                                              Jennifer Raymond



                                                                          judgment against the defendant
                                                                                               defendant                       against the
           individually, minor
           individually
                                        of Christopher
                               children of
                         minor children                Raymond, prays for judgment
                                           Christopher Raymond                                           for




                                                                                  9




                                       Confidential - Attorney
                                       Confidential   Attorney Eyes
                                                               Eyes Only Subject to
                                                                    Only Sublect to a Protective
                                                                                      Protective Order
                                                                                                 Order                                                         SFT0000E7
                                                                                                                                                               SFT000067
  Case
  Case3:13-cv-00257-JAM
       3:13-cv-00257-JAM Document
                         Document298-16
                                  307-4 Filed
                                        Filed10/11/18
                                              07/27/18 Page
                                                       Page13
                                                            12of
                                                              of13
                                                                 12




       SERRS 2a22
FROM : SEARS 2022                                      FX  NO :
                                                       FAX NO.                                                 Rpr
                                                                                                               Apr.     25 26 03:10PM
                                                                                                                        25 2006 31aPM P13
                                                                                                                                      P13
FROM




         and demands
         and demands that a monetary judgment be
                            monetary judgment be entered
                                                 entered against the                                and
                                                                     defendant for all the injuries and                       the
                           that
                                                                 the defendant against                            for   all         injuries




         damages sustained
         damages                      above together
                 sustained as recited above,
                                  as recited together with           and costs as provided
                                                      with interests and     interests        law
                                                                                  provided by law.
                                                                                                 costs   as




                                                           CERTIFICATION
                                                           CER I IFICATION
                   In the event
                   Inthe  event      the defendant
                                that the
                                    that           claims that they
                                         defendant claims               not the assembler,
                                                               they are notthat assembler  designer or
                                                                                           designer
                                                                                           are           the                                    or




                       and who
         manufacturer, and
         manufäcturer                 wholesaler who
                           who is the wholesaler
                                           is
                                                 who retails, distributes or sells the product
                                                the                       retails              and is
                                                                                       product and,
                                                                                        distributes      or    sells    the                     is




                                                                  Code your plaintiffs certify that the
                                                             Iowa Code,
         immune from
         inunune                       Section 613.18
                          pursuant to 'Section
                from suit pursuant
                           suit                 to    of the Iowa
                                               613.18 of                     the                               plaintiffs     certify that     the




         manufacturer of
         manufacturer of the
                         the product involved in this litigation is not
                             product involved              in this
                                                                    not yet identifiable.
                                                                     litigation    is            idectifiable




                                                      DELAND FOR JURY
                                                      DEMAND FOR      TRIAL
                                                                 JURY TRIAJe



                PLAINTIFFS hereby
                   PLAINTIFFS hereby demand a j                         trial on all coup                        es set forth her


                                                                     JtIHN     KQOUREK
                                                                        FIN W. KS       O00
                                                                                  OUREK #0000
                                                                     23  South Main
                                                                      23 South  ain Street
                                                                                    Street


                                                                     Council Bluffs, IA 51503-6504
                                                                             Bluffs IA  51503.6504
                                                               /CounciI
                                                                     Tele
                                                                     Tele: 712 323-5881
                                                                           (712)  323-5881
                                                                     Fax
                                                                     Fax:  712 325-1487
                                                                           (712)  325-1487
                                                                     ATTORNEY FOR
                                                                     ATTORNEY      FOR PLAINTIFFS
                                                                                        PLAINTIFFS




                                                                        10
                                                                        10




                                    Confidential - Attorney
                                   Confidential    Attorney Eyes
                                                            Eyes Only Subject to
                                                                 Only Subject to a Protective
                                                                                   Protective Order                                            SF1000068
                                                                                                                                               SFT000068
